218 S.W.3d 542 (2007)
James R. BERGER, Appellant,
v.
CAMERON MUTUAL INSURANCE COMPANY, Respondent.
No. WD 66196.
Missouri Court of Appeals, Western District.
January 23, 2007.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 27, 2007.
Application for Transfer Denied May 1, 2007.
Don B. Roberson, Kansas City, MO, for appellant.
*543 Kent M. Bevan and Matthew W. Geary, Kansas City, MO, for respondent.
Before HOWARD, C.J., and SPINDEN and NEWTON, JJ.

Order
PER CURIAM.
James R. Berger appeals the award of attorney's fees, as sanctions for discovery violations, and the dismissal of his lawsuit against Cameron Mutual Insurance Company. The trial court first awarded Cameron Mutual Insurance Company attorney's fees and then later dismissed the lawsuit with prejudice pursuant to Supreme Court Rule 61.01. Due to the numerous discovery violations, the trial court did not abuse its discretion in ordering these sanctions. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The trial court's judgment is affirmed. Rule 84.16(b).